Citation Nr: 0626718	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-16 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability to include as secondary to service-connected 
residuals of a shell fragment wound to the left leg.

2.  Entitlement to service connection for a left hip 
disability to include as secondary to service-connected 
residuals of a shell fragment wound to the left leg.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left eye disability, has 
been received.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from June 1969 to October 1988.  The veteran has 
been awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO, which, in 
pertinent part, denied entitlement to the benefits sought 
herein.  

The Board notes that also on appeal was the issue of whether 
new and material evidence, sufficient to reopen a claim of 
service connection for residuals of a shell fragment wound to 
the left leg, had been received.  By May 2005 rating 
decision, the RO reopened the claim and granted service 
connection for shell fragment wound to the left leg that it 
rated under a diagnostic code relating to scars.  Because the 
full benefit sought was granted, this issue is no longer 
before the Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case emanates from a February 2003 rating decision of 
the RO.  The veteran initiated an appeal by filing a timely 
notice of disagreement in April 2003.  A statement of the 
case was issued in April 2004, and the veteran filed a timely 
VA form 9 (substantive appeal) in May 2004.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2005) (the provisions 
outlining the procedures and time limitations for appealing 
adverse RO rulings to the Board).

In June 2005, the veteran filed an additional VA form 9 
concerning the issues now on appeal.  This VA form 9 contains 
a hearing request.  As a substantive appeal, this VA form 9 
is not timely.  Id.  Timeliness of the substantive appeal is 
not at issue herein because the veteran has already perfected 
a timely appeal regarding the issues herein.  However, the 
request for a hearing is entirely valid and well within the 
veteran's rights.  As a hearing has not been scheduled, this 
case must be remanded to the RO for the scheduling of a 
hearing.

The veteran has explicitly requested a personal hearing 
before a hearing officer at the RO.  This case is therefore 
remanded for the scheduling of a personal hearing before a 
hearing officer to be held at the RO.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should take appropriate steps 
in order to schedule the veteran for a 
personal hearing before a hearing officer 
at the RO.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.

2.  After the hearing is conducted, or if 
the veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



